DETAILED ACTION
Claim(s) 1-20 as filed 5/18/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegawa (US Patent Application 2006/0169332) in view of Hartwig (DE 2528244).
Regarding Claim 1, Ikegawa discloses an oil cooling system (para. 0020) capable of use in a hybrid module (the term “of a hybrid module” is merely an intended use recited in the preamble; additionally, no features particular to a hybrid module are recited in the body of the claim), the system comprising: an oil-spray tube 21 attachable to a housing 14 of the hybrid module (wherein the “housing” is not seen to necessarily be positively recited but Ikegawa does disclose a housing and the tube is capable of being attached to a housing of a hybrid module) and including a sidewall having an outer circumferential surface (as best shown in Figures 5 and 6; outer circumferential surface of 21) and an inner circumferential surface that defines a hollow center (as best shown in Figures 5 and 6; inner circumferential surface to accommodate 23), the tube further including a proximal end (upstream end) defining a seat (seat for the upstream end of 23) and an orifice 26 extending between the inner and outer surfaces (best shown in Figure 1); and a poppet valve (including 23 and 24) disposed in the hollow center, the poppet valve including: a cylindrical body 23 seated on the inner surface (best shown in Figures 5 and 6), the body 23 defining an inlet 23b, a cylindrical valve chamber (within 23) in fluid communication with the inlet and having a valve seat (seat for ball 24), and an outlet passage (at the lower end of 23), and a valve having a ball 24 disposed within the valve chamber and axially movable between a closed position (as shown in Figure 1) in which the ball is seated on the valve seat to sever fluid communication between the inlet and the valve chamber and an open position (as shown in Figure 7) in which the ball is spaced from the valve seat to place the inlet and the valve chamber in fluid communication.
Ikegawa does not disclose the seat of the proximal end of the tube defining an axially recessed annular seat; and the cylindrical body of the poppet valve having a radially extending flange having a first side disposed on the annular seat and a second side configured to be secured against the housing of the hybrid module by attachment of the oil-spray tube to the housing.
Hartwig teaches a poppet ball check valve (ball 6 biased by spring 8 similar to that disclosed by Ikegawa) and further teaches a seat (generally at 1b of an outer member 1) of a proximal end (upstream end) of a body 1 defining an axially recessed annular seat (the seat at the proximal end of 1 is axially recessed relative to the portion of 1 radially outside of seal 4; Figure 1); and a cylindrical body 3 of the poppet valve having a radially extending flange 3a having a first side disposed on the annular seat (upper side of 3a as shown in Figure 1) and a second side (lower side of 3a as shown in Figure 1) configured to be secured against a housing 2 by attachment of the body 1 to the housing 2 (i.e. flange 3a is secured between body 1 and housing 2 in the same manner as achieved by applicant).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ikegawa such that the cylindrical body of the poppet includes a radially extending flange which is secured between an axially recessed annular seat of the tube and the housing as taught by Hartwig for the purpose of utilizing an alternative coupling arrangement which ensures the cylindrical body is secured in the desired location.
Regarding Claim 2, Ikegawa further discloses the valve further has a spring 25 biasing the ball to the closed position.
Regarding Claim 3, Ikegawa in view of Hartwig further discloses the poppet valve further includes a seal (as taught by Hartwig at 5) disposed against the flange (the flange as taught by Hartwig is seen to include portion extending from groove 3c to the end 3a) and the inner circumferential surface (in the manner taught by Hartwig) to form an oil-tight seal between the hollow center and the poppet valve.
Regarding Claim 4, Ikegawa in view of Hartwig further discloses the seal is an O-ring (as taught by Hartwig; the seal 5 shown to have an O-ring shape).
Regarding Claim 6, Ikegawa further discloses the oil-spray tube 21 further includes a collar (the portion extending from the tube and receiving bolt 18 as shown in Figure 4) extending radially outward from the sidewall and configured to be attached to the housing of the hybrid module (Figure 4).
Regarding Claim 7, Ikegawa in view of Hartwig further discloses the cylindrical body 23 further has a base portion having an outer diameter that substantially matches an inner diameter of the inner circumferential surface (the outer diameter of 23 of Ikegawa at the upstream end matches the inner diameter of the circumferential surface of 21; this is also achieved at the upstream end of cylindrical body 3 taught by Hartwig which matches the inner diameter of 1). 
Ikegawa does not disclose a barrel portion having an outer diameter that is smaller than the inner diameter to form an annular gap therebetween.
Hartwig further teaches a barrel portion (downstream end of cylinder 3) having an outer diameter that is smaller than the inner diameter (inner diameter of 1) to form an annular gap therebetween (as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ikegawa to provide an annular gap between the barrel portion of the cylindrical body and the inner diameter of the tube as taught by Hartwig for the purpose of reducing the flow restriction through the valve and thereby allow for greater flow through the valve.  It is noted that in the proposed combination of Ikegawa in view of Hartwig, the cylindrical body 23 of Ikegawa may still be provided with asymmetries to achieve the ball displacement desired by Ikegawa.
Regarding Claim 8, Ikegawa further discloses the oil-spray tube 21 has an end face 27 at a distal end of the tube to close off the hollow center (as shown in Figure 1; this is inherent to force fluid into 15).
Regarding Claim 11, Ikegawa discloses an oil-spray tube assembly comprising: a tube 21 including an outer circumferential surface (as best shown in Figures 5 and 6; outer circumferential surface of 21), an inner circumferential surface defining a hollow center (as best shown in Figures 5 and 6; inner circumferential surface to accommodate 23), a closed distal end (closed via 27), an open proximal end (upstream end) defining a seat (seat for the upstream end of 23), and an orifice 26 extending between the inner and outer surfaces (best shown in Figure 1); and a poppet valve (including 23 and 24) configured to be secured to a housing 14 by the tube 21 (Figure 2), the poppet valve received in the hollow center (as shown in Figure 1), the valve defining an inlet 23b, a cylindrical valve chamber (within 23) in fluid communication with the inlet, an outlet exiting the valve chamber (at the lower end of 23), and a valve seat (seat for ball 24) between the inlet and the outlet, wherein a ball 24 is disposed within the valve chamber and is movable between a closed position (as shown in Figure 1) in which the ball is seated on the valve seat to sever fluid communication between the inlet and the outlet and an open position (as shown in Figure 7) in which the ball is spaced from the valve seat to place the inlet and outlet in fluid communication.
Ikegawa does not disclose the seat of the proximal end of the tube defining an axially recessed annular seat; the poppet valve including a radially extending flange and received in the hollow center with the flange disposed on the annular seat.
Hartwig teaches a poppet ball check valve (ball 6 biased by spring 8 similar to that disclosed by Ikegawa) and further teaches a seat (generally at 1b of an outer member 1) of a proximal end (upstream end) of a body 1 defining an axially recessed annular seat (the seat at the proximal end of 1 is axially recessed relative to the portion of 1 radially outside of seal 4; Figure 1); and a cylindrical body 3 of the poppet valve having a radially extending flange 3a having a first side disposed on the annular seat (upper side of 3a as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ikegawa such that the cylindrical body of the poppet includes a radially extending flange which is secured between an axially recessed annular seat of the tube and the housing as taught by Hartwig for the purpose of utilizing an alternative coupling arrangement which ensures the cylindrical body is secured in the desired location.
Regarding Claim 12, Ikegawa further discloses the valve further has a spring 25 biasing the ball to the closed position.
Regarding Claim 15, Ikegawa in view of Hartwig further discloses the poppet valve further includes a seal (as taught by Hartwig at 5) disposed against the flange (the flange as taught by Hartwig is seen to include portion extending from groove 3c to the end 3a) and the inner circumferential surface (in the manner taught by Hartwig) to form an oil-tight seal between the hollow center and the poppet valve.
Regarding Claim 16, Ikegawa in view of Hartwig further discloses the seal (as taught by Hartwig at 5) is disposed in a groove defined in the poppet valve (groove as taught by Hartwig at 3c).
Claims 5, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegawa (US Patent Application 2006/0169332) in view of Hartwig (DE 2528244) as applied to claims 3, 1 or 11 above, and further in view of Beardmore (US Patent 6866011).
Regarding Claims 5, 9 and 13, Ikegawa does not disclose the sidewall of the tube defines a circular groove recessed into the outer circumferential surface, and further comprising a second seal (or seal; claims 9 and 13) disposed in the groove.
Beardmore teaches a sidewall of a tube 40 having a circular groove recessed into the outer circumferential surface, and further comprising a seal disposed in the groove (as shown in Figure 4; a circumferential seal within a groove is provided in 40 above the connection with 32).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ikegawa to include a seal within a groove in the outer circumferential surface of the tube as taught by Beardmore for the purpose of providing a means to prevent leakage between the tube and the housing.
Regarding Claim 14, Ikegawa further discloses the tube 21 defines a collar (the portion extending from the tube and receiving bolt 18 as shown in Figure 4) extending radially outward from the outer circumferential surface, wherein the collar defines an axially extending hole (axially extending hole receiving the bolt 18).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, Ikegawa fails to teach these limitations in combination with the limitations set forth in claim 1.  Specifically, Ikegawa fails to teach the orifice aligned with the second oil passage as recited in the claim.  It is noted that claim 10 is seen to positively recite the housing in combination as the oil-spray tube is recited as received in the bore that is defined in the housing.
Regarding Claim 17, Ikegawa is seen as the closest prior art as described above.  Ikegawa teaches a housing 14, an oil spray tube 21 and a poppet valve 23, 24.  However, Ikegawa fails to teach an electric machine positioned to receive oil from the second passage of the housing as claimed.  Instead, Ikegawa is directed to cooling a piston of an engine (para. 0020).  Cooling systems of electric machines of a hybrid module are known as taught by Auerbach et al. (US Patent 10167769).  Auerbach teaches a system having a coolant circuit 29 which cools electric machine 7.  However, Auerbach fails to teach the specific structure of the fluid connections and therefore fails to teach a housing, oil-spray tube and poppet valve as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ogino et al. (US Patent Application 2018/0126405) and Neto (US Patent Application 2006/0169331) both teach spray tubes with check valves for delivering cooling oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753